Title: [From Thomas Jefferson to James Buchanan and William Hay, 15 June 1785]
From: Jefferson, Thomas
To: Buchanan, James,Hay, William


[Paris, 15 June 1785. Recorded in SJL with notation “see copy.” Not found. A notation in SJL opposite entries for letters of 17 June reads: “letters of 14. 16. 17. and 19. went by Mr. Otto”; since, however, TJ records under 14 June 1785 only letters received, “14.” must apply to those listed as written 15 June. On the matter dealt with in the present letter, see TJ to Buchanan and Hay, 13 Aug. 1785, and Buchanan and Hay to TJ, 18 Oct. 1785.]
